DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10 2017 223 787.2, filed on 12/22/2017.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 9/11/2020, has been considered.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 6/19/2020.  The amendment has been placed of record in the file.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: translation module…. ascertainment module…. displacement module…. refractive index module…. evaluation unit…detection optical unit… in claims 10-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1, 3, 7, 13, 18, is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, 21, 22, of copending Application No. 16/979,894 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the copending Application anticipates claim of the instant Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims of the instant correspond to the claims of the copending as follows:
instant
16/979,894
1+3
1+19
7
19
13
22
18
21




Allowable Subject Matter
Claims 2, 4-6, 8-9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 10-12, 14-17 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious a device for adjusting a focus of an optical system, the device comprising: a reflector disposed in a sample space and configured to reflect incoming measurement light and measurement light that is reflected thereby onto a measurement surface or an aperture surface of a detector arrangement by a further optical arrangement or by the optical arrangement in a case that the reflector is positioned at a working distance from the optical arrangement; a translation module configured to vary a distance between the reflector and a focus of the measurement light; and an evaluation unit that is connected to the detector arrangement and configured to transmit data, the evaluation unit having a working distance ascertainment module configured to ascertain and output a working distance value representing the ascertained working distance at a data output of the evaluation unit, in combination with the rest of the limitations of the claim.
Claims 11, 14-17 are allowed by virtue of their dependence to the allowed claim 12.
As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious a device for determining a refractive index of a sample medium, comprising: a reflector disposed in a sample space of the optical arrangement and configured to reflect incoming measurement light and measurement light that is reflected thereby onto a measurement surface or an aperture surface of a detector arrangement by a further optical arrangement or by the optical arrangement in a case that the reflector is positioned at a working distance from the optical arrangement; a translation module configured to vary a distance between the reflector and a focus of the measurement light; an evaluation unit that is connected to the detector arrangement and configured to transmit data, the evaluation unit having a working distance ascertainment module configured to ascertain and output a working distance value representing the ascertained working distance at a data output of the evaluation unit; a sample vessel configured to hold the sample medium, wherein the sample vessel is arranged on a sample side in the sample space of the optical arrangement; a free beam volume configured to hold a further optical medium between the sample vessel and the optical arrangement; and a refractive index module configured to determine and output a refractive index value representing the refractive index of the sample medium, the refractive index module being connected to the translation module and the working distance ascertainment module for data transmission , in combination with the rest of the limitations of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	 Walecki et al. (US 2018/0329192 A1) teaches a method of focusing of an optical imaging apparatus. The method comprises causing illumination of an object using an illuminating beam to thereby cause generation of a scattered beam. A first set of luminous parameters are derived from a first detected position of a luminous representation formed by the scattered beam from the object. The illumination-beam is focused upon the object by triggering a movement of the object along an optical-axis in a first direction, the first direction being based a numerical-representation of the first set of luminous parameters. A second set of luminous parameters are derived from a second detected position of the luminous-representation of the object, the second detected position being related to the first detected position and the movement of the object. The focusing of the illumination beam is ceased based at-least on a numerical-representation of the second set of luminous parameters (abstract, paragraphs 0062, 0067).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886